
	
		IV
		112th CONGRESS
		2d Session
		H. CON. RES. 101
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2012
			Mr. Gerlach (for
			 himself, Mr. Neal,
			 Mr. Buchanan,
			 Mrs. Biggert,
			 Mr. Sam Johnson of Texas,
			 Mr. Royce,
			 Mr. Paul, Mr. Schock, Mr.
			 Platts, Mr. Herger,
			 Mr. Tiberi,
			 Mr. Bilbray,
			 Mr. Paulsen,
			 Ms. Jenkins,
			 Mr. Walberg,
			 Mr. Westmoreland,
			 Mr. Jones,
			 Mr. Huizenga of Michigan,
			 Mr. LoBiondo,
			 Mr. Fitzpatrick,
			 Mr. Turner of Ohio,
			 Mr. Gary G. Miller of California,
			 Mr. Stivers,
			 Mr. Bishop of Utah,
			 Mr. Pitts,
			 Mr. Wilson of South Carolina,
			 Mrs. Black,
			 Mr. Latham,
			 Mr. Guinta,
			 Mr. Austria,
			 Mr. King of Iowa,
			 Mr. Nunes,
			 Mr. Chaffetz,
			 Mr. Murphy of Connecticut,
			 Mr. Reichert,
			 Mr. Davis of Kentucky,
			 Mr. Marchant,
			 Mr. Guthrie,
			 Mr. Luetkemeyer,
			 Mr. Terry,
			 Mr. Neugebauer,
			 Mr. Lewis of California,
			 Mrs. Capito,
			 Mr. Chabot,
			 Mr. Meehan,
			 Mr. Boustany,
			 Mr. Thompson of Pennsylvania,
			 Mr. Price of Georgia,
			 Mr. Dent, Mr. McCotter, Mr.
			 Bass of New Hampshire, Mr. Miller of
			 Florida, Mr. Duncan of South
			 Carolina, Mr. Stutzman,
			 Mr. Akin, Mr. Latta, Mr. Scott
			 of South Carolina, Mr.
			 McKeon, Ms. Berkley,
			 Mr. Larson of Connecticut,
			 Mr. Rangel,
			 Mr. Lewis of Georgia,
			 Mr. Kind, Mr. Cicilline, Mr.
			 Langevin, Mr. Welch,
			 Mr. Michaud,
			 Mr. Stark,
			 Mr. Pascrell,
			 Mr. Moran,
			 Mrs. McCarthy of New York,
			 Ms. Schwartz,
			 Mr. Yarmuth,
			 Ms. Pingree of Maine,
			 Mr. Heinrich,
			 Mr. Holt, Mr. Filner, Mr.
			 Carson of Indiana, Mr.
			 Andrews, Mr. Matheson,
			 Mr. Courtney,
			 Mr. Loebsack,
			 Mrs. Maloney,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. Bishop of New York,
			 Mr. Thompson of California,
			 Mr. Boswell,
			 Mr. Capuano,
			 Mr. Holden,
			 Ms. Speier,
			 Mr. Keating,
			 Mr. Baca, Mr. Becerra, Mr.
			 Lynch, Ms. Woolsey,
			 Ms. Loretta Sanchez of California,
			 Mr. Braley of Iowa,
			 Ms. Matsui,
			 Mr. Perlmutter,
			 Mr. Payne,
			 Ms. Moore,
			 Mr. Kildee,
			 Mr. Altmire,
			 Mr. Frank of Massachusetts,
			 Mr. Critz, and
			 Mr. Markey) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  our current tax incentives for retirement savings provide important benefits to
		  Americans to help plan for a financially secure retirement.
	
	
		Whereas the United States private retirement plan system
			 paid out over $3.824 trillion in benefits from 2000 through 2009—and United
			 States public sector plans paid out $2.651 trillion during the same period,
			 both playing an essential role in providing retirement income for millions of
			 our Nation’s seniors;
		Whereas there are approximately 670,000 private-sector
			 defined contribution plans covering 67,000,000 participants and over 48,000
			 private-sector defined benefit plans covering 19,000,000 participants;
		Whereas $4.7 trillion is held in 401(k), 403(b), 457 and
			 similar defined contribution plans, $2.3 trillion is held in private defined
			 benefit plans, and another $4.9 trillion is held in Individual Retirement
			 Accounts, largely consisting of funds rolled over from employer-based
			 retirement plans;
		Whereas during 2000 through 2009, employers have
			 contributed almost $3.5 trillion to public and private retirement plans;
		Whereas tax incentives are an important impetus for
			 individuals to save for retirement and employers to offer plans in our
			 voluntary system;
		Whereas generally, the taxation of amounts contributed to
			 pension and retirement plans is simply deferred, not lost;
		Whereas more than 70 percent of American workers making
			 between $30,000 and $50,000 contribute when covered by a retirement plan at
			 work;
		Whereas under current law, if business owners and managers
			 sponsor a retirement plan, they also must cover and provide benefits to lower-
			 and middle-income employees;
		Whereas 401(k) and similar defined contribution plans have
			 been enhanced over the years by Congress on a bipartisan basis;
		Whereas the private United States retirement system is
			 voluntary and is dependent on the willingness of business owners and
			 corporations to adopt and maintain a plan; and
		Whereas the United States system of employer-based
			 retirement savings is designed to work together with other personal savings and
			 Social Security to provide meaningful income replacement upon retirement: Now,
			 therefore, be it
		
	
		That it is the sense of the Congress
			 that—
			(1)tax incentives for
			 retirement savings play an important role in encouraging employers to sponsor
			 and maintain retirement plans and encouraging participants to contribute to
			 such plans;
			(2)existing tax
			 incentives have increased the number of Americans who are covered by a
			 retirement plan; and
			(3)a
			 reformed and simplified Tax Code should include properly structured tax
			 incentives to maintain and contribute to such plans and to strengthen
			 retirement security for all Americans.
			
